 1

 2                                                                        JS-6

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
                                                  Case No. 2:18-CV-06566 (VEB)
 9
     IRMA R. QUEZADA DE FLORES,
10
                           Plaintiff,             JUDGMENT
11
     vs.
12
     ANDREW M. SAUL, Commissioner of
13
     Social Security,
14
                           Defendant.
15
           For the reasons set forth in the accompanying Decision and Order, it is hereby
16
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
17

18   proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the

     Commissioner’s request for an order affirming the Commissioner’s final decision and
19

20                                            1

               JUDGMENT – QUEZADA DE FLORES v SAUL 2:18-CV-06566-VEB
 1   dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this

 2   case is REMANDED for calculation of benefits; and (4) this case is CLOSED without

 3   prejudice to a timely application for attorneys’ fees and costs.

 4         DATED this 25th day of September 2019,

 5                                               /s/Victor E. Bianchini
                                                 VICTOR E. BIANCHINI
 6                                           UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                              2

                JUDGMENT – QUEZADA DE FLORES v SAUL 2:18-CV-06566-VEB
